Supreme Court of Florida
                 WEDNESDAY, NOVEMBER 23, 2022

                                            CASE NO.: SC20-366
                                            Lower Tribunal No(s).:
                             4D18-3014; 562009CA006060AXXXHC

R.J. REYNOLDS TOBACCO            vs.   JACQUELINE P. BURGESS,
COMPANY                                ETC.

Petitioner(s)                          Respondent(s)

      Upon review of the response to this Court’s order to show
cause dated May 18, 2022, and the reply, it is ordered that the
petition for review is hereby dismissed.

MUÑIZ, C.J., and CANADY, POLSTON, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result with an opinion.
FRANCIS, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., concurring in result.

     Given the parties’ resolution of this case and their mutual

request to dismiss this matter, I concur with this Court’s order

dismissing this case.

     Nonetheless, I reaffirm my dissent to this Court’s holding in

Prentice v. R.J. Reynolds Tobacco Co., 338 So. 3d 831 (Fla. 2022),

because I strongly believe that proof of fraudulent concealment in an
CASE NO.: SC20-366
Page Two



Engle-progeny case does not require proof of reliance on a specific

statement by an Engle defendant.

A True Copy
Test:




ks
Served:

JASON T. BURNETTE
GARY M. PAIGE
CHARLES R. A. MORSE
DAVID J. SALES
TROY A. FUHRMAN
RANDY ROSENBLUM
CASSANDRA A. CASTELLANO-LOMBARD
MARIE A. BORLAND
JAMES W. GUSTAFSON JR.
JOHN P. WIEDERHOLD
HON. LONN WEISSBLUM, CLERK
HON. MICHELLE MILLER, CLERK
JACQUELINE M. PASEK
HON. LAWRENCE STEVEN SCHACK, JUDGE
KEVIN D. BOYCE
THERON HARDEE BASS, III